

Exhibit 10.1


SEPARATION AGREEMENT, GENERAL RELEASE OF CLAIMS
AND COVENANT NOT TO SUE




This Separation Agreement, General Release of Claims and Covenant Not to Sue
(sometimes referred to herein as “Release Agreement”) is made on the date signed
by Blackhawk Network, Inc., and is made by and between Blackhawk Network, Inc.,
an Arizona corporation, on the one hand, and Jerry Ulrich, on the other hand,
and has an Effective Date of May 8, 2017.


“Releasor,” “you”, “your” and similar pronouns as used herein, refers to Jerry
Ulrich, and
his marital community, heirs, executors, administrators and assigns.


“Blackhawk Network, Inc.” and “Blackhawk”, as used herein, refers to Blackhawk
Network, Inc. and its successors and assigns, parents, subsidiaries, affiliates,
divisions, partners, directors, officers, managers, agents and employees, and
each of them.


WHEREAS, Releasor earlier this year informed Blackhawk of his intention to
retire during 2017 and whereas Blackhawk desires to ensure a smooth transition
to a replacement CFO, and Releasor desires to compromise, settle and fully
release any and all claims which he may have against Blackhawk related in any
way to his employment with Blackhawk, any term or condition of that employment,
or the termination of that employment, Releasor freely and voluntarily enters
into and executes this Release Agreement in consideration of Blackhawk's
agreement as follows:


A.
Continuation of Employment. Subject to and in accordance with the terms of this
Release, including without limitation Paragraphs 1, 9 and 11 (for which
Paragraph A and Paragraph B shall be deemed adequate consideration):



i.
Blackhawk agrees to continue to employ Releasor as its Chief Financial Officer,
and Releasor agrees to continue to work for Blackhawk as its Chief Financial
Officer for the Continuation of CFO Period as defined in paragraph A. ii. below,
and Blackhawk agrees to continue to pay to Releasor, in bi-weekly installments
to be paid pursuant to Blackhawk’s normal payroll cycle, Releasor’s current
bi-weekly base salary of $17,740.39 through the end of the Continuation of CFO
Period. Said payments will be subject to all applicable tax withholdings.
Provided that Releasor does not exercise the right of revocation provided for in
Paragraph 10(c) below, continues working for Blackhawk in compliance with
Blackhawk practices and guidelines, and participates in and assists with the
transition of Releasor’s duties to a successor CFO in a professional manner, the
continued payments will continue with the pay period next following the
expiration of seven (7) days following Blackhawk’s receipt of the executed
original of this Release, with the first such payment being retroactive, if
needed, to the date of Releasor’s signature so that there is no gap in pay up to
the end of the Continuation of CFO Period. During the Continuation of CFO
Period, Releasor agrees to provide services on projects as reasonably requested
by the Blackhawk CEO or designee, including without limitation, continuing
performance of the CFO function until a new CFO is hired, and, at all times
during the Continuation of CFO Period, assisting with and supporting: the
transition of financial functions to a new CFO; the transition of technology,
operations and human resources functions to supervision of the CEO or designee;
and such other duties as mutually agreed upon with the CEO. Notwithstanding the
foregoing, Releasor shall continue to be allowed to take time off pursuant to
Blackhawk’s vacation and paid time off policy during the Continuation of CFO
Period.





General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 1 of 1



--------------------------------------------------------------------------------




ii.
The Continuation of CFO Period will commence on the Effective Date and will end
on the later of: (i) September 30, 2017 or (ii) the last day of a period of up
to thirty (30) calendar days following the commencement of employment of
successor CFO, the duration of such period of up to thirty (30) days to be at
Blackhawk’s sole discretion. For the avoidance of doubt, if the Continuation of
CFO Period is extended beyond September 30, 2017, Releasor’s bi-weekly base
salary shall continue to be paid by Blackhawk through the end of such extended
period. Blackhawk agrees to enter into good-faith discussions with Releasor as
to the payment of additional cash payments and/or equity-based awards, if the
Continuation of CFO Period is extended beyond September 30, 2017 (it being
understood, there would be no legal entitlement to refresh grants under the 2013
Plan as defined below).



iii.
Transition Payment. Subject to and in accordance with the terms of this Release
Agreement, in exchange for Releasor providing transition services during the
Continuation of CFO Period (including any extension thereof by Blackhawk),
Blackhawk agrees to pay to Releasor a one-time lump sum payment in the amount of
One Hundred Fifteen Thousand, Three Hundred Twelve Dollars ($115,312.00), which
represents approximately three (3) months of his final base salary (the
“Transition Payment”). The Transition Payment will be subject to tax withholding
at the applicable bonus rate. Provided that Jerry Ulrich does not exercise the
right of revocation provided for in Paragraph 10(c), below, the Transition
Payment shall be paid on January 15, 2018, regardless of whether the
Continuation of CFO Period ends prior to, on or following such date.
Notwithstanding anything to the contrary herein, if Releasor’s employment is
terminated on account of Releasor’s death or on account of becoming “disabled”
(within the meaning of Section 409A of the Internal Code of 1986, as amended
(the “Code”)) after the earlier of the end of the Continuation of CFO Period or
January 15, 2018, Releasor shall be entitled to receive and retain the
Transition Payment.



B.
Employee Benefits. Except as otherwise provided in this Release Agreement,
Releasor's employee benefits as a regular employee of Blackhawk shall terminate
on the last day of the month of the Continuation of CFO Period, in accordance
with their respective terms and conditions. Blackhawk will reimburse Releasor
for twelve (12) month(s) of COBRA insurance premiums upon Releasor's submission
of evidence of payment of such premiums.



C.
Allocation of Payments. Releasor agrees that the payment described in Paragraph
A. iii. above is allocated as follows: (1) ninety percent (90%) of the payment
is allocated as consideration for Releasor’s fulfillment of the obligations
needed to avoid termination of payments under Paragraph 2 below, and (2) ten
percent (10%) of the payment is allocated as consideration for the Release
Agreement' s remaining Releasor obligations.



D.
Accelerated Vesting. As further consideration for Releasor’s promises made and
obligations under this Agreement, and in lieu of continued vesting under the
terms of the applicable award agreements, Blackhawk shall obtain necessary
approvals from the appropriate governance body to cause the following equity
grants to become vested, provided that Releasor does not exercise the right of
revocation provided for in Paragraph 10(c) below, continues working for
Blackhawk in compliance with Blackhawk practices and guidelines, and
participates in and assists with the transition of Releasor’s duties to the
successor CFO in a professional manner. For the avoidance of doubt, Releasor
shall not be entitled to any accelerated or continued vesting if he voluntarily
terminates employment before the end of the Continuation of CFO Period
(including any extension thereof by Blackhawk).





General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 2 of 2



--------------------------------------------------------------------------------




i
Ten thousand one hundred sixty-two (10,162) Restricted Stock Units, which
represent seventy-five percent (75%) of the Restricted Stock Units granted
pursuant to the 2017 Restricted Stock Unit Award Agreement (the “2017 RSU
Agreement”) entered into by Releasor under the Blackhawk Network Holdings, Inc.
2013 Equity Incentive Plan, as amended (the “2013 Plan”), shall become vested as
of the earlier of: (i) February 1, 2018 and (ii) the Termination Date (as
defined below). In addition, if the Continuation of CFO Period is extended
beyond February 1, 2018, the remaining three thousand three hundred and eighty
eight (3,388) Restricted Stock Units shall become vested as of February 1, 2018.
Blackhawk shall cause one share of common stock of Blackhawk to be paid for each
such vested Restricted Stock Unit as soon as administratively practicable
following the applicable vesting date and in all events on or prior to February
12, 2018. Notwithstanding the foregoing sentence or anything to the contrary
herein, the settlement of the vested Restricted Stock Units will be delayed by
Blackhawk to the extent necessary to avoid the imposition of tax under Section
409A of the Code. Following the Termination Date, the remaining unvested
Restricted Stock Units (after taking into consideration the vesting described
herein) shall be forfeited.



ii
The continued service condition shall be satisfied as of the date hereof with
respect to ten thousand one hundred sixty-two (10,162) Performance Shares, which
represent seventy-five percent (75%) of the Performance Shares granted pursuant
to the 2017 Performance Share Award Agreement (the “2017 PSA Agreement”) entered
into by Releasor under the 2013 Plan, and such Performance Shares shall remain
outstanding and eligible to Performance-Vest and Vest (each, as defined in the
2017 PSA Agreement), in accordance with the 2017 PSA Agreement. In addition, if
the Continuation of CFO Period is extended beyond February 1, 2018, the
continued service condition shall be satisfied with respect to the remaining
three thousand three hundred and eighty eight (3,388) Performance Shares as of
February 1, 2018 and such Performance Shares shall remain outstanding and
eligible to Performance-Vest and Vest in accordance with the 2017 PSA Agreement.
Blackhawk shall cause one share of common stock of Blackhawk to be paid for each
Vested Performance Share pursuant to the preceding sentence on the same payment
date as would apply if Releasor remained in continuous service through the
Regular Vesting Date (as defined in the 2017 PSA Agreement); provided, that, to
the extent necessary to avoid the imposition of tax under Section 409A of the
Code on account that Releasor is a “specified employee” (within the meaning of
Section 409A of the Code), settlement of the Vested Performance Shares shall be
delayed in accordance with Section 3.14(b) of the 2017 PSA Agreement.
Immediately following the Termination Date, the remaining Performance Shares
granted under the PSA Agreement for which the continued service condition has
not been satisfied (after taking into consideration the vesting described
herein) shall be forfeited.



Releasor shall be responsible for any tax liabilities that he incurs as a result
of the issuance of equity pursuant to this Paragraph D, and any payments
pursuant to this Paragraph D shall be less any tax withholdings required by law.


E.
Except as set forth above in Paragraph D, all of Releasor’s outstanding equity
grants will be treated strictly in accordance with the terms of the respective
grants and plans.



F.
The provisions of this Release Agreement are intended to meet the requirements
of Section 409A of the Code and will be interpreted in a manner that is
consistent with such intent. Without limiting the generality of the foregoing,
Blackhawk and Releasor agree that any entitlement to any payment conditioned
upon the termination of your employment pursuant to this Release Agreement shall
only become payable if and when such termination constitutes a “separation from
service” as defined in Section 409A of the Code (a “Separation”). For purposes
of Code Section 409A (including for purposes of Treasury Regulation Section
1.409A-2(b)(2)(iii)), each payment pursuant to this Release Agreement is
considered a separate payment. In addition, if Blackhawk determines that you are
a “specified employee” under Section 409A(a)(2)(B)(i) of the Code, and if any
payment that Releasor becomes entitled to under this Release Agreement on
account of Releasor’s separation from service would be considered deferred
compensation subject to interest,



General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 3 of 3



--------------------------------------------------------------------------------




penalties and/or additional tax imposed pursuant to Section 409A(a) of the Code
(as a result of the application of Section 409A(a)(2)(B)(i) of the Code), then
no such payment shall be payable prior to the date that is the earlier of:
(i) six months and one day after Releasor’s Separation, or (ii) Releasor’s
death. The Parties further intend that, to the maximum extent possible, any
payments described hereunder shall qualify as a short-term deferral pursuant to
Treasury Regulation § 1.409A-1(b)(4) or, if applicable, a separation payment
pursuant to Treasury Regulation § 1.409A-1(b)(9). In addition, any expense
allowance or reimbursement that may become available to Releasor under this
Release Agreement must be paid on or before the last day of the calendar year
following the calendar year in which the expense was incurred, the amount of
expenses reimbursed in one year will not affect the amount eligible for
reimbursement in any subsequent year, and no such allowance or reimbursement
shall be subject to liquidation or exchange for another benefit.


In consideration of the foregoing and each payment made thereunder, Releasor
agrees as follows:


1.    Termination Date. Releasor's employment will terminate with Blackhawk on
the last day of the Continuation of CFO Period (including any extension thereof
by Blackhawk).


2.    Termination of Payments. As of the Execution Date and the Termination
Date, Releasor's entitlement to any future payment under Paragraph A or vesting
of shares under Paragraph D of this Release Agreement shall end, and Blackhawk
shall have no further obligations to Releasor, immediately upon Releasor's
commencement of employment with, or provision of any paid consulting services
to, any person or entity in the gift card payments business, including those
listed on Schedule A ("Gift Card Payments Business Companies") in any
geographical location, regardless of whether that is the geographical location
in which Releasor was, is or will be assigned to work. Blackhawk shall be
entitled to recover (and Releasor shall be deemed to have forfeited) any
payments made to Releasor under Paragraph A or any vesting of shares under
Paragraph D, for any period that Releasor accepts any employment with such Gift
Cards Payments Business Companies during the periods, respectively, of any
payments to Releasor under Paragraph A and any vesting of Shares under Paragraph
D. Notwithstanding this Paragraph, Releaser shall be entitled to 10% of the
total amount of the payments under Paragraph A of this Release Agreement as
consideration for Releasor's remaining obligations under the Release Agreement,
including the Release of Claims in Paragraph 3.


3.    Release of Claims. As of the Execution Date and the Termination Date,
Releasor hereby releases and forever discharges Blackhawk of and from any and
all claims, demands, actions, causes of action, damages and liabilities (all
hereinafter referred to as "Claims"), whether or not now known, suspected or
claimed, which Releasor possesses from his employment with Blackhawk, and any
status, term or condition of such employment or the termination of that
employment ("Release"). This Release and Release Agreement is expressly intended
to, and does, extend to and include, but is not limited to, Claims under the
following (as amended): Title VII of the Civil Rights Act of 1964; the Civil
Rights Acts of 1866 and 1867; the Equal Pay Act; the Fair Labor Standards Act;
the Age Discrimination in Employment Act of 1967; the Americans With
Disabilities Act; the Employee Retirement Income Security Act; the Older Workers
Benefit Protection Act; the California Fair Employment & Housing Act; the
California Labor Code; the Employee Retirement Income Security Act of 1974; the
Civil Rights and Women's Equity Act of 1991; Sections 1981 through 1988 of Title
42 of the United States Code; the Occupational Safety and Health Act of 1970;
the Consolidated Omnibus Budget Reconciliation Act of 1985; the Family and
Medical Leave Act of 1993; the Worker Adjustment and Retraining Notification Act
of 1988; the Vocational Rehabilitation Act of 1973; the Equal Pay Act of 1963;
the National Labor Relations Act; the California Unruh Civil Rights Act; the
California Equal Pay Law; any similar or comparable statute or statutes in any
state, including, without limitation, the civil rights laws of Arizona,
California, Missouri, Nevada and Texas; and any other federal, state or local
statutes, ordinances, constitutional provisions or regulations prohibiting any
form or forms of discrimination in employment and/or relating to the payment of
wages and benefits. This Release and Release Agreement also extends to and
includes, but is not limited to, any Claims by Releasor for breach of any
express or implied written or oral contract; intentional or negligent infliction
of emotional distress; impairment or interference with economic activities or
opportunities; unlawful interference with employment rights; defamation;
wrongful termination; wrongful discharge in violation of public policy; breach
of any express or


General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 4 of 4



--------------------------------------------------------------------------------




implied covenant of good faith and fair dealing; and any and all other common
law contract and/or tort Claims. Except as specifically stated herein, Released
Claims shall include any claims for additional compensation, unvested benefits,
including any form of unvested equity grants under any Blackhawk equity plan
(after taking into consideration any rights Releasor has to accelerated or
continued vesting pursuant to applicable equity award agreements, whether as a
result of Releasor’s retirement or otherwise), and future bonus or commissions.
Notwithstanding anything to the contrary herein, Releasor is not releasing: (i)
any claims that Releasor may not release as a matter of law, including but not
limited to claims for indemnity under California Labor Code Section 2802; (ii)
any claims for enforcement of this Release Agreement or any rights under any
indemnification agreement between Releasor and Blackhawk or any affiliate
thereof; (iii) benefits accrued under any of Blackhawk’s or any of its
affiliate’s benefit plans; (iv) expenses to be reimbursed by Blackhawk or any of
its affiliates to Releasor in accordance with Blackhawk’s applicable
reimbursement policy or program; (v) any rights that Releasor may have under a
Director & Officer insurance policy obtained by Blackhawk or any of its
affiliates, and (vi) indemnification rights that Releasor may be entitled to
receive from Blackhawk or any of its affiliates pursuant to Blackhawk’s and its
affiliate’s organizational and/or governance documents. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause below.


4.    Covenant Not to Sue. Releasor covenants and agrees never, individually or
with any other person or entity or in any way, voluntarily to commence, aid in
any way, prosecute or cause or permit to be commenced or prosecuted against
Blackhawk any action or other proceeding based upon any Claim which is covered
and released by this Release Agreement. Notwithstanding this Paragraph 4,
nothing in this Release Agreement prevents Releasor from participating in any
investigation or proceeding conducted by the EEOC, NLRB, SEC or comparable
federal, state or local agency.


5.    Sole Right to Claims; No other Claims. Releasor represents and warrants
that no other person or entity had or has any interest in the Claims referred to
in this Release Agreement; that he has the sole right and exclusive authority to
execute this Release Agreement; and that he has not sold, assigned, transferred,
conveyed or otherwise disposed of any Claim or demand relating to any matter
covered by this Release Agreement; that he has not filed any claims, complaints,
or actions of any kind against Blackhawk with any court of law, or local, state,
or federal government or agency; that he has been properly paid for all hours
worked for Blackhawk through the Effective Date and that, other than with
respect to the payments referred to herein, he has received all commissions,
bonuses and other compensation due to him; and that he has not engaged in any
material unlawful conduct relating to Blackhawk’s business.


6.    No Admission of Liability. Releasor acknowledges and understands that the
consideration referred to herein is provided without admission or concession by
Blackhawk of any violation of any law or liability to Releasor; and that said
consideration provides his with valuable benefits in addition to any to which he
already is entitled under Blackhawk's employee benefit plans or otherwise.


7.    No Other Consideration; Return of Property. Releasor acknowledges and
agrees that no consideration other than as provided for in this Release
Agreement has been or will be paid or furnished by Blackhawk; that he will make
no Claim and hereby waives any right he may now have or may hereafter have,
based upon any alleged oral alteration, amendment, modification or any other
alleged change in this Release Agreement; and that Releasor understands and has
freely and voluntarily entered into and executed this Release Agreement. By the
Termination Date, Releasor must return all Blackhawk property, including
identification cards or badges, user logins and passwords for Blackhawk
subscription services, Blackhawk issued devices, keys, laptops, mobile phones,
hand-held electronic devices, credit cards, electronically stored documents or
files, physical files such as research binders, and any work product in
Releasor’s possession obtained or created pursuant to Releasor’s employment with
Blackhawk over the years.


8.    Agreement Is Confidential. Releasor and Blackhawk covenant and agree that
each will maintain in confidence the terms of this Release Agreement and that,
unless required to do so by subpoena or other lawful process, and then only to
the extent so required, they will not disclose any information concerning the
Release or Release Agreement, or any of its specific terms or provisions, to the
public, including but not limited to any


General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 5 of 5



--------------------------------------------------------------------------------




social media posting or any person or entity other than Releasor’s attorneys,
spouse, accountants or certified financial or tax advisors or Blackhawk’s
officers, directors, attorneys, parents, subsidiaries, affiliates or certified
or in-house accountants, financial or tax advisors, each of whom upon receipt of
such information or this Release Agreement shall be bound by the terms of this
Paragraph 8. Notwithstanding the foregoing or the provisions of Paragraph 11,
nothing in this Release Agreement prohibits Releasor from exercising rights as
specified in Paragraph 13 of this Release Agreement. Pursuant to the Defend
Trade Secrets Act of 2016, I understand that an individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in confidence to a Federal, State, or
local government official or to an attorney solely for the purpose of reporting
or investigating a suspected violation of law. An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal; and does
not disclose the trade secret, except pursuant to court order.


9.    Waiver of Civil Code Section 1542. Releasor expressly waives any right or
benefit available in any capacity under the provisions of Section 1542 of the
California Civil Code, which section provides:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”


Releasor expressly waives any right or benefit available in any capacity under
the provisions of any state, federal or local statute, ordinance, constitutional
provision or regulation similar or comparable to the foregoing Section 1542 of
the California Civil Code.


10.    Releasor’s Rights . Releasor understands and agrees that:


A.
he has a period of twenty-one (21) days to consider this Release Agreement and
determine whether he/she wishes to execute the same (Releasor may waive this 21-
day period);



B.
any rights or claims that may arise after the Termination Date of this Release
Agreement are not waived by his execution of the Release;



C.
he has a non-waivable period of seven (7) days after the Execution Date (as
defined in the signature block, below), within which he/she may revoke the
Release Agreement and that the Release Agreement shall not become effective or
enforceable until the seven-day revocation period has expired; and



D.
in the event that Releasor fails timely to execute this Release Agreement and
return the executed original thereof to Blackhawk, or if Releasor timely
exercises the right of revocation provided for in Paragraph 10(c), above, then
Blackhawk shall be relieved of any and all obligations to Releasor under this
Release Agreement.



To the extent Jerry Ulrich has executed this Release Agreement within less than
twenty-one (21) days after its delivery to him, Jerry Ulrich hereby acknowledges
that his decision to execute this Release Agreement before the expiration of
such twenty-one (21) day period was entirely voluntary. This Release Agreement
was de1ivered to Releasor on March 29, 2017.




General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 6 of 6



--------------------------------------------------------------------------------




11.    Confidential Information and Non-Solicitation. To the full extent
enforceable by law, Releasor covenants and agrees that, without the express
written consent of an executive officer of Blackhawk:


A.    He will not at any time, directly or indirectly, reveal or disclose to any
person or entity, or otherwise use or exploit for the Releasor’s own benefit or
for the benefit of any other person, any confidential, proprietary or trade
secret information of or about Blackhawk, or any other Confidential Information,
obtained during the course of his employment with Blackhawk; provided, however,
that this paragraph shall not in any manner limit the protection of the
Blackhawk’s trade secrets afforded by law, and, provided further, that
Releasor’s obligations as to trade secrets shall continue indefinitely as
provided by law. For purposes of this Paragraph 11, “Confidential Information”
shall mean information and the compilation of information related to Blackhawk’s
operation and business which derives economic value, actual or potential, from
not being generally known to or readily ascertainable by other persons.
Confidential Information includes, but is not limited to, the following: any
information designated or labeled as ‘confidential’ or ‘proprietary’; any
information which is of the type one would reasonably expect a business to
maintain in confidence, including without limitation the following: legal or
business development strategies, technical information, business information,
personnel information and information relating to innovative activities,
confidential information of third parties to which Blackhawk owes a duty of
confidentiality or non-use, financial information, procedures, prototypes and
samples, proposals or quotes made to or prepared for customers or prospective
customers, vendor and customer lists and pricing information, compilations of
information concerning clients or customers and prospective clients or
customers, the composition or description of any future products or services
that are or may be provided by Blackhawk, Blackhawk marketing or sales
information, know how (including but not limited to the unique manner in which
Blackhawk conducts business), and payment arrangements with customers or
business accounts.


B.    He shall not, for a period of one year following the end of the
Continuation of CFO Period, directly or indirectly, for himself or for any other
person or entity (i) employ, attempt to employ, or assist in the employment of
any of Blackhawk’s current employees with whom Releasor had material contacts,
unless such employee has not been employed by Blackhawk for a period in excess
of six (6) months, and/or (ii) use the Confidential Information of Blackhawk to
call on or solicit any of the actual vendors or suppliers (except for legal
service vendors or suppliers), customers or targeted prospective customers or
clients (including, without limitation, content providers and distribution
partners) of Blackhawk with whom Releasor has had material contacts during
Releasor’s employment with Blackhawk, for the purpose of providing the same or
similar services which Releasor provided to Blackhawk, nor shall Releasor make
known the names and addresses of such customers or clients, or any such
information relating in any manner to Blackhawk’s trade or business
relationships with such customers or clients. Releasor agrees that for purposes
of this non-solicitation covenant and agreement, Releasor shall be reasonably
considered to have had “material contact” if Releasor dealt on behalf of
Blackhawk with the employee, customer or client, or if Releasor supervised any
employee or contractor who dealt with the same.


12.    Cooperation in Legal Proceedings. Releasor covenants and agrees that he
will cooperate fully when and as reasonably required by Blackhawk in the defense
or prosecution of any claims, charges, complaints or lawsuits that have been or
may hereafter be filed by or against Blackhawk, in which event Blackhawk will
indemnify Releasor in the same manner and to the same extent as if he were still
employed by Blackhawk. Such cooperation will include, but is not limited to,
meeting with Blackhawk’s counsel and being available for deposition and/or trial
testimony upon reasonable notice. Blackhawk agrees that indemnification shall
include reimbursement of Releasor for reasonable expenses incurred by him in
furnishing such cooperation. Blackhawk further agrees to provide Releasor with a
payment in an amount equal to an hourly rate of $250 for Releasor’s cooperation
at the request of Blackhawk pursuant to this Paragraph 12.


13.    Non-Disparagement; Administrative Charges. Jerry Ulrich on his own behalf
and on behalf of each Releasor covenants and agrees that for the longest period
legally enforceable, he shall not, whether acting for Releasor or for any third
party, disparage the image or reputation of Blackhawk or any of its subsidiaries
or affiliates and their officers, senior management employees and professional
employees. Blackhawk covenants and agrees that its officers, senior management
employees and professional employees shall not disparage the image or reputation
of Jerry Ulrich. Nothing in any provision of this Release Agreement shall affect
Jerry Ulrich right to file a charge with the EEOC, the NLRB, SEC or any other
federal, state or local administrative agency,


General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 7 of 7



--------------------------------------------------------------------------------




waive his right to file an application for an award for original information
submitted pursuant to Section 21F of the Securities Exchange Act of 1934.or or
limit Jerry Ulrich’s lawful opportunity to cooperate with or participate in any
administrative proceeding or investigation. However, where this is not
prohibited by applicable law, rule, or regulation, the payments paid to Jerry
Ulrich by this Release Agreement shall be the sole monetary relief available to
Jerry Ulrich for the Claims being released in this Release Agreement, and Jerry
Ulrich will not be entitled to recover, and agrees to waive, any additional
personal monetary relief that may be sought from or awarded against Blackhawk in
the future without regard to who filed or brought such claim. In addition,
nothing in this Agreement shall restrict any legal rights to engage in protected
activities regarding the terms and conditions of employment. Notwithstanding
this release of liability, nothing in this Release Agreement prevents me from
filing any non-legally waivable claim (including a challenge to the validity of
this Release Agreement) with the Equal Employment Opportunity Commission
(“EEOC”), National Labor Relations Board (“NLRB”), the Securities and Exchange
Commission (“SEC”) or comparable federal, state or local agency or participating
in any investigation or proceeding conducted by the EEOC, NLRB, SEC or
comparable federal, state or local agency; however, I understand and agree that,
where this is not prohibited by applicable law, rule, or regulation, I am
waiving any and all rights to recover any monetary or personal relief or
recovery as a result of such EEOC, NLRB, SEC or comparable federal, state or
local agency proceeding or subsequent legal actions.


14.    Injunctive Relief. Releasor understands and agrees that a breach of any
of the agreements, covenants, representations or warranties set forth in
Paragraphs A, B, C, D, 2, 3, 4, 5, 8, 9, 11, 12 and 13 above, shall be a
material breach of the Release Agreement, for which Blackhawk may, at its sole
option: i) immediately cease providing to Releasor any of the benefits provided
for in this Release Agreement; and/or ii) seek injunctive relief, reimbursement
of all monies paid to Releasor herein, damages, attorneys’ fees and costs.


15.    Governing Law. This Release Agreement shall be governed by the laws of
the State of California, without regard to the choice of law provisions thereof.
Releasor hereby expressly consents to personal jurisdiction and venue in the
State and federal courts located in Alameda County, California for any lawsuit
arising from or relating to this Release Agreement, without regard to his
then-current residence or domicile, and hereby expressly and irrevocably waives
any objection to such jurisdiction and venue.


16.     Attorneys' Fees and Expenses. If an action is brought by either party
for breach of any provision of this Agreement, each party shall bear its own
attorneys’ fees, costs and expenses. In addition, Blackhawk shall reimburse
Releasor for his reasonable legal expenses incurred in connection with
negotiation and drafting of this Release Agreement and any related agreements,
up to a maximum amount of $10,000.


17.    Severability. In case any provision of this Release Agreement shall be
determined to be invalid, illegal, or unenforceable for any reason, the
remaining provisions of this Release Agreement shall be unaffected and
unimpaired thereby and shall remain in full force and effect to the fullest
extent permitted by law.


18.    Voluntary Execution of Agreement. This Release Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the parties hereto, with the full intent of releasing all claims. Jerry Ulrich
hereby acknowledges that (a) he has read this Release Agreement, (b) he is
advised to seek assistance of legal counsel in the review of this Release
Agreement, and he has been represented in the preparation, negotiation, and
execution of this Release Agreement by legal counsel of his own choice or he has
voluntarily declined to seek such counsel, (c) he understands the terms and
consequences of this Release Agreement and of the releases it contains, and (d)
he is fully aware of the legal and binding effect of this Release Agreement.


19.    Counterparts. This Release Agreement may be signed in counterpart
originals with the same force and effect as though a single original were
executed.


20.    Entire Agreement. Except to the extent subject matter in this Release
Agreement limits rights of Blackhawk (including its predecessors) in any prior
agreements between the parties, this Release Agreement constitutes the entire
agreement of the parties hereto with respect to the subject matter of the
Release Agreement, and the Release Agreement supersedes all prior agreements
between the parties with respect to the subject matter covered herein, whether
written or oral, including without limitation that certain offer letter between
the parties


General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 8 of 8



--------------------------------------------------------------------------------




dated June 1, 2006, except as otherwise expressly provided herein.
Notwithstanding the foregoing, nothing herein is intended to supersede, limit or
replace any prior non-competition, non-solicitation, and/or non-disclosure
covenants or agreements, which shall continue and remain in full force and
effect per the terms of those covenants/agreements. Where the subject matter in
this Release Agreement would otherwise limit Blackhawk’s rights in any prior
agreements between the parties, all Blackhawk rights related to such subject
matter are incorporated herein and preserved to the fullest extent allowable by
applicable law.




Dated:
May 18, 2017
 
 
/s/ Jerry Ulrich
 
(“Execution Date”)
 
 
Jerry Ulrich
 
 
 
 
 
Dated:
May 18, 2017
 
 
Blackhawk Network, Inc.
 
 
 
 
 
 
 
 
By:
/s/ Talbott Roche
 
 
 
Name:
Talbott Roche
 
 
 
Its:
President & CEO





General Release and Settlement of Claims–Blackhawk Jerry Ulrich
Blackhawk Confidential


Page 9 of 9

